

Exhibit 10.19
THE J. M. SMUCKER COMPANY
PERFORMANCE UNITS AGREEMENT


WHEREAS, ___________ (the “Grantee”) is an employee of The J. M. Smucker
Company, an Ohio corporation (the “Company”), or one of its Subsidiaries; and
WHEREAS, the execution of an agreement in the form hereof (this “Agreement”) has
been authorized by a resolution of the Executive Compensation Committee (the
“Committee”) of the Board, pursuant to The J. M. Smucker Company 2010 Equity and
Incentive Compensation Plan (the “Plan”), as of _____________ (the “Date of
Grant”);
NOW, THEREFORE, the Company hereby grants to the Grantee the opportunity to earn
up to ___________ Performance Units at the Target Level (as set forth in Exhibit
A) and up to a Maximum Level of 200% of the Target Level (as set forth in
Exhibit A) (such total amount of Performance Units, the “Performance Units”),
effective as of the Date of Grant, subject to the terms and conditions of the
Plan and the following additional terms, conditions, limitations and
restrictions.

ARTICLE I

DEFINITIONS
All terms used herein with initial capital letters and not otherwise defined
herein that are defined in the Plan shall have the meanings assigned to them in
the Plan.
“Disability” means the occurrence of either of the following: (i) the Grantee
becoming unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months or (ii) the Grantee is, by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than three months under the
Company’s accident and health plan for employees of the Company.

ARTICLE II

CERTAIN TERMS OF THE PERFORMANCE UNITS
1.
Grant of the Performance Units. The Performance Units (and Dividend Equivalents,
as described further in Article II, Section 5 below) covered by this Agreement
are granted to the Grantee effective on the Date of Grant and are subject to and
granted upon the terms, conditions and restrictions set forth in this Agreement
and in the Plan. The Performance Units and Dividend Equivalents shall become
vested in accordance with Article II, Section 3 hereof. Each Performance Unit
shall represent the right to receive one Common Share (or cash equal to the
Market Value per Share) when the Performance Unit vests and shall at all times
be equal in value to one hypothetical Common Share (or the Market Value per
Share if settled in cash). The Performance Units and Dividend Equivalents shall
be credited to the Grantee in an account established for the Grantee until
payment in accordance with Article II, Section 4 hereof.

2.
Restrictions on Transfer of the Performance Units. Neither the Performance Units
granted hereby (and any applicable Dividend Equivalents), nor any interest
therein or in the Common Shares related thereto, shall be



DEPTS.00106

--------------------------------------------------------------------------------




transferable prior to payment other than by will or pursuant to the laws of
descent and distribution (or to a designated beneficiary in the event of the
Grantee’s death).
3.
Vesting of the Performance Units and Dividend Equivalents.

(a)
Subject to the terms of this Agreement and the Grantee’s compliance with the
provisions set forth in the Restrictive Covenant Agreement attached hereto as
Exhibit B (the “Restrictive Covenant Agreement”), the Performance Units (and
corresponding Dividend Equivalents) shall become vested on the Determination
Date (as defined in Exhibit A attached hereto) so long as (i) the Grantee shall
have remained in the continuous service of the Company or a Subsidiary
(“Continuous Service”) through the Determination Date and (ii) such Performance
Units are “Vesting Eligible Units” in accordance with the terms set forth on
Exhibit A. Any Performance Units (and corresponding Dividend Equivalents) not
vested shall be forfeited, except as provided in Article II, Sections 3(b),
3(c), 3(d), and 3(e) below. The Performance Units (and corresponding Dividend
Equivalents) may also be forfeited in the event the Committee determines the
Grantee has engaged in Detrimental Activity as such term is defined in the Plan.

(b)
Notwithstanding the provisions of Article II, Section 3(a), if the Grantee
leaves the employ of the Company or a Subsidiary following the first anniversary
of the beginning of the Performance Period (as defined in Exhibit A) under
circumstances determined by the Committee to be for the convenience of the
Company (a “Termination Event”), then the Grantee shall vest in such number of
the Performance Units which become “Vesting Eligible Units” (based on actual
performance) multiplied by a fraction, the numerator of which is (x) the number
of months from the beginning of the Performance Period through the Termination
Event (rounded up to the nearest whole month), and the denominator of which is
(y) 36, in each case such vesting to occur on the Determination Date.

(c)
Notwithstanding the provisions of Article II, Section 3(a), if the Grantee dies
or Grantee’s Continuous Service is terminated by the Company or a Subsidiary for
Disability (each, a “Qualifying Event”), then the Grantee shall vest in such
number of Performance Units determined by multiplying the Target Units (as set
forth in Exhibit A) by a fraction, the numerator of which is (x) the number of
months from the beginning of the Performance Period through the Qualifying Event
(rounded up to the nearest whole month), and the denominator of which is (y) 36,
in each case such vesting to occur on the date of Grantee’s death or termination
for Disability, as applicable.

(d)
Notwithstanding the provisions of Article II, Section 3(a), if a Change in
Control occurs, then the Grantee shall vest in all of the Performance Units at
the Target Level with such vesting to occur upon the consummation of the Change
in Control.

(e)
Notwithstanding the provisions of Article II, Section 3(a), if the Grantee’s
Continuous Service ends as a result of a retirement when the Grantee is age 60
or older with at least ten years of service with the Company or its Subsidiaries
(a “Retirement”), then the Grantee shall vest in the total number of the
Performance Units which become “Vesting Eligible Units” (based on actual
performance) if such Retirement occurs after the first anniversary of the
beginning of the Performance Period, with such vesting to occur on the
Determination Date.

4.
Settlement of the Performance Units and Dividend Equivalents.

(a)
The Company shall issue to the Grantee the Common Shares underlying the vested
Performance Units (and corresponding Dividend Equivalents) or, in the
Committee’s discretion, shall pay the Grantee cash equal to the Market Value per
Share of each Common Share underlying the vested Performance Units (and
corresponding Dividend Equivalents), as soon as practicable, but not later
than 10 days, after the earliest to occur of (i) the Determination Date, (ii)
the date of Grantee’s death or termination for Disability, (iii) the occurrence
of a Change in Control as set forth in Article II, Section 3(d), or (iv) March
5th of the year following the end of the Performance Period set forth in



    

--------------------------------------------------------------------------------




Exhibit A; provided that to the extent that the Grantee is subject to payment of
U.S. tax at the time of such issuance, then to the extent required to avoid
accelerated taxation and/or tax penalties under Section 409A of the Code, such
issuance shall only be made if, to the extent applicable, the Change in Control
qualifies as a “change in the ownership of the corporation,” a “change in
effective control of the corporation,” or a “change in the ownership of a
substantial portion of the assets of the corporation,” in each case within the
meaning of Section 409A of the Code.
(b)
Except to the extent permitted by the Company and the Plan, no Common Shares may
be issued, and no cash may be paid with respect to the Performance Units (and
any corresponding Dividend Equivalents), to the Grantee at a time earlier than
otherwise expressly provided in this Agreement.

(c)
The Company’s obligations to the Grantee with respect to the Performance Units
(and any corresponding Dividend Equivalents) shall be satisfied in full upon the
issuance of the Common Shares or the payment of cash equal to the Market Value
per Share for each Common Share corresponding to such Performance Units;
provided that any corresponding Dividend Equivalents shall be solely settled in
cash.

5.
Dividend, Voting and Other Rights.

(a)
The Grantee shall have no rights of ownership in the Performance Units, except
for a right to Dividend Equivalents as provided in Article II, Section 5(b)
below, and shall have no right to vote the Performance Units until any date on
which the Performance Units are settled in Common Shares pursuant to Article II,
Section 4 above.

(b)
The Performance Units granted hereunder are hereby granted in tandem with
corresponding dividend equivalents with respect to each Common Share underlying
the Performance Units granted hereunder (each, a “Dividend Equivalent”), which
Dividend Equivalent shall remain outstanding from the Date of Grant until the
earlier of the settlement or forfeiture of the Performance Unit to which it
corresponds. No Dividend Equivalent shall be paid to the Grantee prior to the
settlement of the Performance Units. Rather, such Dividend Equivalent payments
shall accrue and be notionally credited to the Grantee’s Performance Unit
account and paid out in cash when the underlying Performance Unit is settled in
the form of additional Common Shares or cash, as described in Article II,
Section 4 above.

(c)
The obligations of the Company under this Agreement shall be merely that of an
unfunded and unsecured promise of the Company to deliver Common Shares or cash
in the future, and the rights of the Grantee shall be no greater than that of an
unsecured general creditor. No assets of the Company shall be held or set aside
as security for the obligations of the Company under this Agreement.



ARTICLE III

GENERAL PROVISIONS
6.
Compliance with Law. The Company shall make reasonable efforts to comply with
all applicable federal, state, and foreign securities laws; provided, however,
notwithstanding any other provision of this Agreement, the Company shall not be
obligated to issue any Common Shares pursuant to this Agreement if the issuance
thereof would result in a violation of any such law.

7.
Compliance with Section 409A of the Code. The parties intend for this Agreement
to either comply with, or be exempt from, Section 409A of the Code, to the
extent applicable, and all provisions of this Agreement shall be interpreted and
applied accordingly. Reference to Section 409A of the Code shall also include
any proposed, temporary, or final regulations, or any other guidance,
promulgated with respect to such Section by the U.S. Department of the Treasury
or the Internal Revenue Service.



    

--------------------------------------------------------------------------------




8.
Withholding Taxes. To the extent that the Company or any Subsidiary is required
to withhold federal, state, local, or foreign taxes in connection with the
Performance Units, any applicable Dividend Equivalents, the payment of cash, or
the issuance of Common Shares pursuant to this Agreement, and the amounts
available to the Company or such Subsidiary for such withholding are
insufficient, it shall be a condition to the issuance of such Common Shares that
the Grantee make arrangements satisfactory to the Company for payment of the
balance of such taxes required to be withheld. The Grantee hereby elects to
satisfy this withholding obligation by having withheld, from the Common Shares
otherwise deliverable to the Grantee, Common Shares having a value equal to the
minimum amount of taxes required to be withheld. The Common Shares so retained
shall be credited against such withholding requirement at the Market Value per
Share on the date of such retention. The Company may, at the request of the
Grantee, withhold Common Shares for payment of taxes in excess of the minimum
amount of taxes required to be withheld; provided, however, that in no event
shall the Company withhold Common Shares for payment of taxes in excess of the
maximum statutory individual tax rate in the jurisdiction(s) applicable to the
Grantee.

9.
Continuous Service. For purposes of this Agreement, the Continuous Service of
the Grantee with the Company or a Subsidiary shall not be deemed to have been
interrupted, and the Grantee shall not be deemed to have ceased to be an
employee of the Company or Subsidiary, by reason of the (a) transfer of his or
her employment among the Company and its Subsidiaries or (b) a leave of absence
approved by a duly constituted officer of the Company or a Subsidiary.

10.
Right to Terminate Employment. No provision of this Agreement shall limit in any
way whatsoever any right that the Company or a Subsidiary may otherwise have to
terminate the employment of the Grantee at any time. Nothing herein shall be
deemed to create a contract or a right to employment with respect to the
Grantee.

11.
Relation to Other Benefits. Any economic or other benefit to the Grantee under
this Agreement or the Plan shall not be taken into account in determining any
benefits to which the Grantee may be entitled under any profit-sharing,
retirement, or other benefit or compensation plan maintained by the Company or a
Subsidiary and shall not affect the amount of any life insurance coverage
available to any beneficiary under any life insurance plan covering employees of
the Company or a Subsidiary.

12.
Amendments. Any amendment to the Plan shall be deemed to be an amendment to this
Agreement to the extent that the amendment is applicable hereto; provided,
however, that no amendment shall impair the rights of the Grantee under this
Agreement without the Grantee’s consent; further provided, however, that the
Grantee’s consent shall not be required to an amendment that is deemed necessary
by the Company to ensure compliance with (or exemption from) Section 409A of the
Code or the Dodd-Frank Wall Street Reform and Consumer Protection Act or any
regulations promulgated thereunder.

13.
Severability. In the event that one or more of the provisions of this Agreement
shall be invalidated for any reason by a court of competent jurisdiction, any
provision so invalidated shall be deemed to be separable from the other
provisions hereof, and the remaining provisions hereof shall continue to be
valid and fully enforceable.

14.
Relation to Plan. This Agreement is subject to the terms and conditions of the
Plan. In the event of any inconsistency between the provisions of this Agreement
and the Plan, the Plan shall govern. The Committee acting pursuant to the Plan,
as constituted from time to time, shall, except as expressly provided otherwise
herein, have the right to determine any questions which arise in connection with
the grant of the Performance Units (and any corresponding Dividend Equivalents).

15.
Nature of Grant. The Grantee agrees that: (a) the Plan is established
voluntarily by the Company, it is discretionary in nature, and it may be
modified, amended, suspended, or terminated by the Company at any time; (b) the
grant of the Performance Units is voluntary and occasional and does not create
any contractual or other right to receive future grants of performance units, or
benefits in substitution of performance units, even if performance units have
been granted repeatedly in the past; (c) all decisions with respect to future
performance unit grants shall be at the sole discretion of the Company;
(d) participation in the Plan is voluntary; (e) the Performance Units are not a
part of normal or expected pay package for any purposes; (f) if the Grantee



    

--------------------------------------------------------------------------------




is a Covered Employee within the meaning of the Company’s Clawback of Incentive
Compensation Policy (the “Policy”), he or she acknowledges and accepts the terms
and conditions of the Policy as in effect on the Date of Grant; and (g) in
consideration of the grant of the Performance Units, no claim or entitlement to
compensation or damages shall be created by any forfeiture or other termination
of the Performance Units or diminution in value of the Performance Units, and
the Grantee releases the Company and its Subsidiaries from any such claim that
may arise. If any such claim is found by a court of competent jurisdiction to
have been created, then, by signing this Agreement, the Grantee shall be deemed
irrevocably to have waived the Grantee’s entitlement to pursue such claim.
References to the Performance Units in this Article II, Section 15 also refer,
as applicable, to any corresponding Dividend Equivalents.
16.
Restrictive Covenants. By executing this Agreement, the Grantee hereby agrees to
the terms and conditions set forth in the Restrictive Covenant Agreement.

17.
Electronic Delivery. The Company may, in its sole discretion, deliver any
documents related to the Performance Units (and any corresponding Dividend
Equivalents) and the Grantee’s participation in the Plan, or future awards that
may be granted under the Plan, by electronic means or request the Grantee’s
consent to participate in the Plan by electronic means. The Grantee consents to
receive such documents by electronic delivery and, if requested, agrees to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.

18.
Governing Law. This Agreement is made under, and shall be governed by and
construed in accordance with the internal substantive laws of, the State of
Ohio, without giving effect to the choice of law principles thereof.

19.
Transfer Restrictions. The Performance Units shall be subject to the provisions
of Section 16 of the Plan relating to the prohibition on the assignment or
transfer of the rights granted hereunder.

20.
Professional Advice. The acceptance of the Performance Units may have
consequences under federal and state tax and securities laws that may vary
depending upon the individual circumstances of the Grantee. Accordingly, the
Grantee acknowledges that the Grantee has been advised to consult his or her
personal legal and tax advisors in connection with this Agreement and the
Performance Units.

21.
Notices. Any notice hereunder by the Grantee shall be given to the Company in
writing and such notice shall be deemed duly given only upon receipt thereof by
the Corporate Secretary of the Company at the Company’s principal executive
offices. Any notice hereunder by the Company shall be given to the Grantee in
writing at the most recent address as the Grantee may have on file with the
Company.

22.
Data Privacy. The Grantee explicitly and unambiguously consents to the
collection, use, and transfer, in electronic or other form, of the Grantee’s
personal data as described in this Agreement by and among the Company and its
Subsidiaries for the exclusive purpose of implementing, administering, and
managing the Grantee’s participation in the Plan. The Grantee understands that
the Company and its Subsidiaries hold (but only process or transfer to the
extent required or permitted by local law) the following personal information
about the Grantee: the Grantee’s name, home address and telephone number, date
of birth, social insurance number or other identification number, salary,
nationality, job title, any Common Shares or directorships held in the Company,
details of all options or any other entitlement to Common Shares awarded,
canceled, exercised, vested, unvested, or outstanding in the Grantee’s favor,
for the purpose of implementing, administering, and managing the Plan (“Data”).
The Grantee understands that Data may be transferred to third parties assisting
in the implementation, administration, and management of the Plan, including
[List administrator(s)], that these recipients may be located in the Grantee’s
country or elsewhere, and that the recipient’s country may have different data
privacy laws and protections than those that apply in the Grantee’s country. The
Grantee understands that the Grantee may request a list with the names and
addresses of any potential recipients of the Data by contacting the Grantee’s
local human resources representative. The Grantee authorizes these recipients to
receive, possess, use, retain, and transfer the Data, in electronic or other
form, for the purposes of implementing, administering, and managing the
Grantee’s participation in the Plan, including any requisite



    

--------------------------------------------------------------------------------




transfer of such Data as may be required to a broker or other third party with
whom the Grantee may elect to deposit any shares acquired upon the vesting of
the Performance Units (and any corresponding Dividend Equivalents). The Grantee
understands that Data shall be held only as long as is necessary to implement,
administer, and manage the Grantee’s participation in the Plan and in accordance
with local law. The Grantee understands that the Grantee may, at any time, view
Data, request additional information about the storage and processing of Data,
require any necessary amendments to Data, or refuse or withdraw the consents
herein, in any case without cost, by contacting in writing the Grantee’s local
human resources representative. The Grantee understands, however, that refusing
or withdrawing the Grantee’s consent may affect the Grantee’s ability to
participate in the Plan. For more information on the consequences of the
Grantee’s refusal to consent or withdrawal of consent, the Grantee hereby
understands that the Grantee may contact the Grantee’s local human resources
representative.
23.
Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original but all of which together shall constitute one
and the same instrument.

24.
Binding Effect. This Agreement shall inure to the benefit of and be binding upon
the parties hereto and their respective heirs, executors, administrators,
successors, and assigns.

25.
Entire Agreement. This Agreement, the Plan, and the Restrictive Covenant
Agreement constitute the entire agreement between the parties hereto with
respect to the subject matter hereof and thereof, merging any and all prior
agreements.

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]




    

--------------------------------------------------------------------------------






This Agreement is executed by the Company as of the ________ day of ___________.
THE J. M. SMUCKER COMPANY
By:
____________________________________
Name:
Title:

The undersigned hereby acknowledges receipt of an executed original of this
Agreement, together with a copy of the prospectus for the Plan, dated
__________, summarizing key provisions of the Plan, and accepts the award of the
Performance Units granted hereunder on the terms and conditions set forth herein
and in the Plan.
Date: ______________________        
    Grantee:





--------------------------------------------------------------------------------






EXHIBIT A
Management Objectives
Performance Period
Performance Units
Earnings Per Share (“EPS”)
Return on Invested Capital (“ROIC”)
5/1/20-4/30/20
Threshold Level: 50% of Target Level
Target Level: (“Target Units”)
Maximum Level: 200% of Target Level
Threshold Level: _____
Target Level: _____
Maximum Level: _____
Threshold Level: _____
Target Level: _____
Maximum Level: _____



The Performance Units eligible to vest shall be determined 75% based upon the
Company’s EPS and 25% based upon the Company’s ROIC. The total number of
Performance Units eligible to vest in respect of the Performance Period shall be
equal to the sum of (i) the number of EPS Qualified Shares plus (ii) the number
of ROIC Qualified Shares (such number, the “Vesting Eligible Units”.) The
Committee shall calculate the total number of Vesting Eligible Units no later
than March 5th of the year following the end of the Performance Period (the date
on which the Committee makes the actual determination, the “Determination
Date”). In the event of a Change in Control, the Committee shall equitably
adjust the EPS and ROIC metrics and shall calculate the performance through the
date of the Change in Control. Notwithstanding the foregoing, if the EPS is
below the Threshold Level set forth above for the Performance Period, then the
number of Vesting Eligible Units shall be zero. In no event shall the number of
Vesting Eligible Units exceed 200% of the Target Units.
“EPS Qualified Shares” means the product of (i) 75% multiplied by (ii) the
Target Units multiplied by (iii):
(A) If the EPS is at the Threshold Level, then 50%.
(B) If the EPS is above the Threshold Level, then the percentage of the award is
determined by mathematical interpolation: (i) for each increase of 1% from 90%
of the Target Level to and including 95% of the Target Level, the percentage of
the award increases by 7.5%; (ii) for each increase of 1% from 95% of the Target
Level to and including 105% of the Target Level, the percentage of the award
increases by 2.5%; (iii) for each increase of 1% from 105% of the Target Level
to and including 110% of the Target Level, the percentage of the award increases
by 5%; and (iv) for each increase of 1% above 110% of the Target Level but below
the Maximum Level, the percentage of the award increases by 12.5%.
(C) If the EPS is at or above the Maximum Level, then 200%.
The determination of the EPS achievement shall be made by the Committee at the
conclusion of the Performance Period and no later than the Determination Date,
and shall be the non-GAAP adjusted earnings per share which are reported in the
Company’s Annual Report for the fiscal year in which the Performance Period
ends.
“ROIC Qualified Shares” means the product of (i) 25% multiplied by (ii) the
Target Units multiplied by (iii):
(A) If the ROIC is at the Threshold Level, then 50%.
(B) If the ROIC is above the Threshold Level, then the percentage of the award
is determined by mathematical interpolation: (i) for each increase of 1% from
90% of the Target Level to and including 95% of the Target Level, the percentage
of the award increases by 7.5%; (ii) for each increase of 1% from 95% of the
Target Level to and including 105% of the Target Level, the percentage of the
award increases by 2.5%; (iii) for each increase of 1% from 105% of the Target
Level to and including 110% of the Target Level, the percentage of the award
increases by 5%; and (iv) for


    

--------------------------------------------------------------------------------




each increase of 1% above 110% of the Target Level but below the Maximum Level,
the percentage of the award increases by 12.5%.
(C) If the ROIC is at or above the Maximum Level, then 200%.
The determination of the ROIC achievement shall be made by the Committee at the
conclusion of the Performance Period and no later than the Determination Date.






    

--------------------------------------------------------------------------------






EXHIBIT B


Restrictive Covenant Agreement


As a condition to the Grantee’s receipt of the Performance Units (and any
corresponding Dividend Equivalents) awarded to the Grantee under the terms of
the Performance Units Agreement between the Grantee and The J. M. Smucker
Company, an Ohio corporation (the “Company”), dated as of ________________ (the
“Award Agreement”), the Grantee agrees to be subject to the terms and conditions
of this Restrictive Covenant Agreement (this “Agreement”).


1.     Definitions.


All terms used herein with initial capital letters and not otherwise defined
herein shall have the meanings assigned to them in the Award Agreement
(including any definitions incorporated by reference to the Plan).


“Affiliated Company” means any organization controlling, controlled by, or under
common control with the Company.


“Confidential Information” means the Company’s technical or business or
personnel information not readily available to the public or generally known in
the trade, including inventions, developments, trade secrets and other
confidential information, knowledge, data and know-how of the Company or any
Affiliated Company, whether or not they originated with the Grantee, or
information which the Company or any Affiliated Company received from third
parties under an obligation of confidentiality.


“Conflicting Product” means any product, process, machine, or service of any
person or organization, other than the Company or any Affiliated Company, in
existence or under development (i) that resembles or competes with a product,
process, machine, or service upon or with which the Grantee shall have worked
during the two years prior to the Grantee’s termination of service with the
Company or any Affiliated Company or (ii) with respect to which during that
period of time the Grantee, as a result of his or her job performance and
duties, shall have acquired knowledge of Confidential Information, and whose use
or marketability could be enhanced by application to it of Confidential
Information. For purposes of this section, it shall be conclusively presumed
that the Grantee has knowledge of information to which he or she has been
directly exposed through actual receipt or review of memoranda or documents
containing such information or through actual attendance at meetings at which
such information was discussed or disclosed.


“Conflicting Organization” means any person or organization that is engaged in
or about to become engaged in research on or development, production, marketing,
or selling of a Conflicting Product.


“Restricted Period” means the period beginning on the first date of the
Performance Period and ending one year after the date the Performance Units are
settled.


2.     Right to Retain Common Shares Contingent on Protection of Confidential
Information.


The Grantee agrees that at all times, both during and after the term of the
Grantee’s service with the Company or any Affiliated Company, to hold in the
strictest confidence, and not to use (except for the benefit of the Company at
the Company’s direction) or disclose (except for the benefit of the Company at
the Company’s direction), regardless of when disclosed to the Grantee, any and
all Confidential Information of the Company or any Affiliated Company. The
Grantee understands that for purposes of this Section 2, Confidential
Information further includes, but is not limited to, information pertaining to
any aspect of the business of the Company or any Affiliated Company which is
either information not known (or known as a result of a wrongful act of the
Grantee or of others who were under confidentiality obligations as to the item
or items involved) by actual or potential competitors of the Company or other
third parties not under confidentiality obligations to the Company. If, during
the Restricted Period, the Grantee discloses or uses, or threatens to disclose
or use, any Confidential Information other than in the course of performing
authorized services for the Company (or any Affiliated Company), the Performance
Units (and any corresponding Dividend Equivalents), whether vested or not, shall
be immediately forfeited and canceled, and the Grantee shall immediately return
to the


    

--------------------------------------------------------------------------------




Company the Common Shares received in connection with the settlement of the
Performance Units (and any corresponding Dividend Equivalents) or the pre-tax
income derived from any disposition of the Common Shares or the pre-tax cash
amount received in connection with the settlement of the Performance Units (and
any corresponding Dividend Equivalents).


3.     No Interference with Customers or Suppliers.


In order to forestall the disclosure or use of Confidential Information as well
as to deter the Grantee’s intentional interference with the contractual
relations of the Company or any Affiliated Company, the Grantee’s intentional
interference with prospective economic advantage of the Company or any
Affiliated Company and to promote fair competition, the Grantee agrees that the
Grantee’s right to the Common Shares or cash upon settlement of the Performance
Units (and any corresponding Dividend Equivalents) is contingent upon the
Grantee refraining, during the Restricted Period, for himself or herself or any
third party, directly or indirectly, from using Confidential Information to (i)
divert or attempt to divert from the Company (or any Affiliated Company) any
business of any kind in which it is engaged, or (ii) intentionally solicit its
customers with which it has a contractual relationship as to Conflicting
Products, or to interfere with the contractual relationship with any of its
suppliers or customers (collectively, “Interfere”). If, during the Restricted
Period, the Grantee breaches his or her obligation not to Interfere, the
Grantee’s right to the Common Shares or cash upon settlement of the Performance
Units (and any corresponding Dividend Equivalents) shall not have been earned
and the Performance Units (and any corresponding Dividend Equivalents), whether
vested or not, shall be immediately forfeited and canceled, and the Grantee
shall immediately return to the Company the Common Shares or the pre-tax income
derived from any disposition of the Common Shares or the pre-tax cash amount
received in connection with the settlement of the Performance Units (and any
corresponding Dividend Equivalents). For avoidance of doubt, the term
“Interfere” shall not include any advertisement of Conflicting Products through
the use of media intended to reach a broad public audience (such as television,
cable, or radio broadcasts, or newspapers or magazines) or the broad
distribution of coupons through the use of direct mail or through independent
retail outlets. THE GRANTEE UNDERSTANDS THAT THIS SECTION 3 IS NOT INTENDED TO
AND DOES NOT PROHIBIT THE CONDUCT DESCRIBED BUT PROVIDES FOR THE CANCELLATION OF
THE PERFORMANCE UNITS (AND ANY CORRESPONDING DIVIDEND EQUIVALENTS) AND A RETURN
TO THE COMPANY OF THE COMMON SHARES OR THE GROSS TAXABLE PROCEEDS OF ANY
DISPOSITION OF THE COMMON SHARES OR THE GROSS CASH PROCEEDS RECEIVED IN
CONNECTION WITH THE SETTLEMENT OF THE PERFORMANCE UNITS (AND ANY CORRESPONDING
DIVIDEND EQUIVALENTS) IF THE GRANTEE SHOULD CHOOSE TO VIOLATE THIS “NO
INTERFERENCE WITH CUSTOMERS OR SUPPLIERS” PROVISION DURING THE RESTRICTED
PERIOD.


4.     No Solicitation of Employees.


In order to forestall the disclosure or use of Confidential Information, as well
as to deter the Grantee’s intentional interference with the contractual
relations of the Company or any Affiliated Company, the Grantee’s intentional
interference with prospective economic advantage of the Company or any
Affiliated Company, and to promote fair competition, the Grantee agrees that the
Grantee’s right to the Common Shares or cash upon settlement of the Performance
Units (and any corresponding Dividend Equivalents) is contingent upon the
Grantee refraining, during the Restricted Period, for himself or herself or any
third party, directly or indirectly, from soliciting for employment any person
employed by the Company, or by any Affiliated Company, during the period of the
solicited person’s employment and for a period of one year after the termination
of the solicited person’s employment with the Company or any Affiliated Company
(collectively “Solicit”). If, during the Restricted Period, the Grantee breaches
his or her obligation not to Solicit, the Grantee’s right to the Common Shares
upon settlement of the Performance Units (and any corresponding Dividend
Equivalents) shall not have been earned and the Performance Units (and any
corresponding Dividend Equivalents), whether vested or not, shall be immediately
forfeited and canceled, and the Grantee shall immediately return to the Company
the Common Shares or the pre-tax income derived from any disposition of the
Common Shares or the pre-tax cash amount received in connection with the
settlement of the Performance Units (and any corresponding Dividend
Equivalents). THE GRANTEE UNDERSTANDS THAT THIS SECTION 4 IS NOT INTENDED TO AND
DOES NOT PROHIBIT THE CONDUCT DESCRIBED BUT PROVIDES FOR THE CANCELLATION OF THE
PERFORMANCE UNITS (AND ANY CORRESPONDING DIVIDEND EQUIVALENTS) AND A RETURN TO
THE COMPANY OF THE COMMON SHARES OR THE GROSS TAXABLE


    

--------------------------------------------------------------------------------




PROCEEDS OF ANY DISPOSITION OF THE COMMON SHARES OR THE GROSS CASH PROCEEDS
RECEIVED IN CONNECTION WITH THE SETTLEMENT OF THE PERFORMANCE UNITS (AND ANY
CORRESPONDING DIVIDEND EQUIVALENTS) IF THE GRANTEE SHOULD CHOOSE TO VIOLATE THIS
“NO SOLICITATION OF EMPLOYEES” PROVISION DURING THE RESTRICTED PERIOD.


5.     Right to Retain Common Shares Contingent on Continuing Non-Conflicting
Employment.


In order to forestall the disclosure or use of Confidential Information, as well
as to deter the Grantee’s intentional interference with the contractual
relations of the Company or any Affiliated Company, the Grantee’s intentional
interference with prospective economic advantage of the Company or any
Affiliated Company, and to promote fair competition, the Grantee agrees that the
Grantee’s right to the Common Shares or cash upon settlement of the Performance
Units (and any corresponding Dividend Equivalents) is contingent upon the
Grantee refraining, during the Restricted Period, from rendering services,
directly or indirectly, as director, officer, employee, agent, consultant, or
otherwise, to any Conflicting Organization, except a Conflicting Organization
whose business is diversified and that, as to that part of its business to which
the Grantee renders services, is not a Conflicting Organization, provided that
the Company shall receive separate written assurances satisfactory to the
Company from the Grantee and the Conflicting Organization that the Grantee shall
not render services during such period with respect to a Conflicting Product.
If, during the Restricted Period, the Grantee shall render services to any
Conflicting Organization other than as expressly permitted herein, the Grantee’s
right to the Common Shares upon settlement of the Performance Units (and any
corresponding Dividend Equivalents) shall not have been earned and the
Performance Units (and any corresponding Dividend Equivalents), whether vested
or not, shall be immediately forfeited and canceled, and the Grantee shall
immediately return to the Company the Common Shares or the pre-tax income
derived from any disposition of the Common Shares or the pre-tax cash amount
received in connection with the settlement of the Performance Units (and any
corresponding Dividend Equivalents). THE GRANTEE UNDERSTANDS THAT THIS SECTION 5
IS NOT INTENDED TO AND DOES NOT PROHIBIT THE GRANTEE FROM RENDERING SERVICES TO
A CONFLICTING ORGANIZATION BUT PROVIDES FOR THE CANCELLATION OF THE PERFORMANCE
UNITS (AND ANY CORRESPONDING DIVIDEND EQUIVALENTS) AND A RETURN TO THE COMPANY
OF THE COMMON SHARES OR THE GROSS TAXABLE PROCEEDS OF ANY DISPOSITION OF THE
COMMON SHARES OR THE GROSS CASH PROCEEDS RECEIVED IN CONNECTION WITH THE
SETTLEMENT OF THE PERFORMANCE UNITS (AND ANY CORRESPONDING DIVIDEND EQUIVALENTS)
IF THE GRANTEE SHOULD CHOOSE TO RENDER SUCH SERVICES DURING THE RESTRICTED
PERIOD.


6.     Injunctive and Other Available Relief.


To the extent not prohibited by law, any cancellation of the Performance Units
(and any corresponding Dividend Equivalents) pursuant to any of Sections 2
through 5 above shall not restrict, abridge, or otherwise limit in any fashion
the types and scope of injunctive and other available relief to the Company.
Notwithstanding any provision of this Agreement to the contrary, nothing under
this Agreement shall limit, abridge, modify, or otherwise restrict the Company
(or any Affiliated Company) from pursuing any or all legal, equitable, or other
appropriate remedies to which the Company may be entitled under any other
agreement with the Grantee, any other plan, program, policy, or arrangement of
the Company (or any Affiliated Company) under which the Grantee is covered or
participates, or any applicable law, all to the fullest extent not prohibited
under applicable law.


7.     Permitted Reporting and Disclosure.


Notwithstanding any language in this Agreement to the contrary, nothing in this
Agreement prohibits the Grantee from reporting possible violations of federal
law or regulation to any governmental agency or governmental entity, or making
other disclosures that are protected under federal law or regulation; provided,
that, in each case such communications and disclosures are consistent with
applicable law. Notwithstanding the foregoing, under no circumstance is the
Grantee authorized to disclose any information covered by the Company’s
attorney-client privilege or attorney work product or the Company’s trade
secrets without prior written consent of the Company’s General Counsel. Any
reporting or disclosure permitted under this Section 7 shall not result in the
cancellation of the Performance Units (and any corresponding Dividend
Equivalents). The Grantee is entitled to certain immunities from liability under


    

--------------------------------------------------------------------------------




state and federal law for disclosing trade secrets if the disclosure was made to
report or investigate an alleged violation of law, subject to certain
conditions.


8.     Severability.


If any provisions of this Agreement is determined to be invalid or unenforceable
for any reason, that provision shall be modified rather than voided, if
possible, in order to achieve the intent of the parties to the extent possible.
If any provision in this Agreement is held to be invalid or unenforceable for
any non-material reason, and cannot be modified to make it enforceable, the
remaining provisions shall be construed as if the invalid or unenforceable
provision had not been included. In any event, all other provisions of this
Agreement shall be deemed valid and enforceable to the fullest extent possible.




[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]


    